PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TSUI, Herman Yik Wai
Application No. 15/924,164
Filed: 16 Mar 2018
For: DIFFUSIVE PLASMA AIR TREATMENT AND MATERIAL PROCESSING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) and (e), filed April 30, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed application data sheet (ADS).

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet1;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not comply with (1) above. 

With respect to (1): The reference in the ADS, filed April 30, 2021, is not acceptable. The April 30, 2021 ADS is not in compliance with 37 CFR 1.33(b), which requires amendments and other 

Please note:  At this stage in prosecution, any change to the benefit information must be approved by the examiner. A final Office action was mailed on April 29, 2021. Amendments filed after the final action are not entered unless approved by the examiner.  See MPEP 706.07(f), 714.12, 714.13.  Since the above-identified application was filed after March 16, 2013, the application is being examined under the FITF provisions of the AIA . On petition, applicant seeks to add a late claim for benefit of pre-AIA  (FTI) applications with an effective filing date before March 16, 2013 in this AIA  (FITF) application. The granting of such a petition would involve a change in statutory framework. Therefore, the examiner of record will most likely require the submission of a Request for Continued Examination (“RCE”) in order to enter a benefit claim to pre-AIA  applications.

If reconsideration of this decision is desired, please file a renewed petition under 37 CFR 1.78(c) and (e) and an executed, marked-up Application Data Sheet (complying with the provisions 37 CFR 1.76(b)(5) to correct the benefit information. As stated above, the examiner will be consulted to determine if the benefit claim can be entered without a RCE. If the examiner determines a RCE is necessary to enter the benefit claim and applicant has not filed a RCE, the 2nd renewed petition will be dismissed. No additional petition fee will be due.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
 
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1  37 CFR 1.78(d)(2) explicitly requires the reference to be presented in an ADS.